


Exhibit 10.10
Advances, Security and Deposit Agreement
This Advances, Security and Deposit Agreement (“Agreement”), dated as of
_______________, 20___ is entered
(Date of Agreement)


between _________________________________________________ having its principal
place of business at
(Full Corporate Name of Customer)


____________________________________________________ (“Customer”) and the
Federal Home Loan Bank of
(Full Address of Customer's Executive Offices)


Seattle, 1501 Fourth Avenue, Suite 1800, Seattle, WA 98101 (“Seattle Bank”).
RECITALS
Whereas, Customer is a Member of Seattle Bank and desires from time to time to
apply for extensions of credit, deposit accounts and other services from Seattle
Bank in accordance with the terms and conditions of this Agreement; and
Whereas, Seattle Bank requires that all existing and future indebtedness of
Customer to Seattle Bank be secured pursuant to this Agreement.
AGREEMENT
NOW THEREFORE, Customer and Seattle Bank agree as follows:
Article I. Definitions
Section 1.1 Definitions As used in this Agreement, the following terms will have
the following meanings:
1.1.1
“Account” or “Accounts” means Customer's deposit account(s) with Seattle Bank,
including demand and time deposit accounts.

1.1.2
“Act” means the Federal Home Loan Bank Act, as amended from time to time.

1.1.3
“Advance” or “Advances” means any loans heretofore, now or hereafter made to
Customer by Seattle Bank.

1.1.4
“Advance Master Application” means a writing executed by Customer and accepted
by Seattle Bank, in form and content satisfactory to Seattle Bank, under which
Customer may make Requests from time to time to receive Advances, subject to the
terms of this Agreement, the Seattle Bank's Credit Policy, the Act and the
Regulations.

1.1.5
“Advances Note” means any promissory note executed by Customer and accepted by
Seattle Bank, in form and content satisfactory to Seattle Bank, relating to
Advances or Other Credit Accommodations.

1.1.6
“Advance Confirmation Advice” means a writing or an electronic transmission
issued at any time by Seattle Bank, in form and content satisfactory to Seattle
Bank, confirming particular terms of an Advance made at the Request of Customer.

1.1.7
“Borrowing Capacity” means the maximum amount of Advances, Commitments and Other
Credit Accommodations which Borrower may have outstanding at any time. Borrowing
Capacity is limited by the Act and Regulations, the Stock Ownership Requirement
and Collateral Maintenance Requirement of the Credit Policy, and by Customer's
creditworthiness and the quality of Customer's Eligible Collateral, as
determined by Seattle Bank from time to time.





--------------------------------------------------------------------------------




1.1.8
“Capital Plan” means the Capital Plan of the Federal Home Loan Bank of Seattle,
adopted March 5, 2002, as amended November 22, 2002 and as hereafter amended.

1.1.9
“Capital Stock” means all of Customer's capital stock in Seattle Bank, as
currently owned or hereafter acquired.

1.1.10
“Collateral” means all property, including the proceeds thereof, heretofore, now
or hereafter assigned, transferred or pledged to Seattle Bank by Customer as
security for Indebtedness. The term “Collateral” may, in appropriate
circumstances, include property that is pledged under agreements separate from
this Agreement, including without limitation real property of Customer, whether
used in Customer's business or obtained through foreclosure or deeds in lieu of
foreclosure of Mortgage Collateral.

1.1.11
“Collateral Coverage Factor” means the percentage of value, as determined by
Seattle Bank from time to time, of various types of Eligible Collateral which
will support the aggregate amount of all outstanding Advances, Commitments or
Other Credit Accommodations made to Customer against such Eligible Collateral.

1.1.12
“Collateral Manual” means the Collateral Manual of the Seattle Bank, as
published and revised by the Seattle Bank from time to time.

1.1.13
“Collateral Maintenance Requirement” means the minimum level of aggregate
Eligible Collateral, discounted by applicable Collateral Coverage Factors, which
Customer must pledge to Seattle Bank, and maintain at or above such minimum
level, to secure Customer's outstanding Advances, Commitments, or Other Credit
Accommodations, as determined by Seattle Bank from time to time.

1.1.14
“Commitment” means any written agreement under which Seattle Bank is
contractually obligated to make Advances to Customer, or payments on behalf of
or for the account of Customer, at a future date, irrespective of whether
Seattle Bank's obligation under such agreement is contingent upon the occurrence
or non-occurrence of a condition subsequent. Commitments include, without
limitation, Letters of Credit, firm commitments, guarantees or other financial
arrangements made by Seattle Bank in writing to facilitate transactions between
Customer and third parties. This Agreement is neither a Commitment nor an
undertaking or obligation to provide any Commitment.

1.1.15
“Credit Policy” means the credit and collateral policies of Seattle Bank,
including without limitation the credit and collateral policies set forth in the
Users Guide and the Collateral Manual, as published and revised by the Seattle
Bank from time to time. In addition to the Users Guide and Collateral Manual,
the Credit Policy includes other policies adopted from time to time by Seattle
Bank. The Credit Policy is subject to the Act and Regulations, and in the event
of any inconsistency between the Credit Policy and the Act or Regulations, the
more restrictive statute, regulation or policy shall be controlling.

1.1.16
“De-Pledge” means the partial release, re-assignment and/or re-delivery by
Seattle Bank or its approved custodian of any part of the Collateral pledged to
Seattle Bank for Indebtedness.

1.1.17
“Eligible Collateral” means Collateral other than Capital Stock which: (i)
qualifies as security for Advances or Other Credit Accommodations under the Act
and Regulations; (ii) qualifies as security for Advances or Other Credit
Accommodations under the Credit Policy, as amended by Seattle Bank from time to
time, which may be more restrictive than the Act or Regulations; (iii) is owned
by Customer free and clear of any liens, encumbrances or other interests, other
than the pledge of such Collateral to Seattle Bank under this Agreement; and
(iv) is not a home mortgage on which any director, officer, employee, attorney
or agent of Customer or any Federal Home Loan Bank is personally liable, unless
acceptance of such mortgage is specifically approved by formal resolution of the
Seattle Bank's Board of Directors, and the Finance Agency has endorsed such
resolution.

1.1.18
“Eligible CFI Collateral” means, if Customer is a community financial
institution as defined in the Regulations, certain small agri-business loans,
small farm loans or small business loans which meet the requirements of Eligible
Collateral described in Subsection 1.1.17 above.

1.1.19
“Eligible Mortgage Collateral” means Mortgage Collateral which meets the
requirements of Eligible Collateral described in Subsection 1.1.17 above.





--------------------------------------------------------------------------------




1.1.20
“Eligible Securities Collateral” means “securities” (whether certificated or
uncertificated) or other “investment property” (as each such term is defined in
the UCC) now owned or hereafter acquired by Customer, which meet the
requirements of Eligible Collateral described in Subsection 1.1.17 above.

1.1.21
“Finance Agency” means the Federal Housing Finance Agency, or any successor
agency thereto.

1.1.22
“Funds” means money maintained in Customer's Account(s) with Seattle Bank.

1.1.23
“Indebtedness” means all obligations of Customer to Seattle Bank, defined in the
broadest and most comprehensive sense, to mean all primary, secondary, direct,
indirect, fixed, or contingent, debts, duties, agreements, undertakings,
obligations, covenants and conditions now or at any time in the future to be
paid or performed by Customer in connection with or relating to Advances, Other
Credit Accommodations, Commitments, Accounts or Other Obligations, including,
without limitation, all of Customer's obligations to pay principal, interest,
fees (including, without limitation, loan fees and prepayment fees), charges
(including, without limitation, overdraft charges), costs, reimbursements
(including, without limitation, attorneys fees) and losses (including, without
limitation, damages for Customer's breach of any contractual obligations to
Seattle Bank), which at any time may be owing under or in connection therewith.

1.1.24
“Letter of Credit” means any standby letter of credit issued by Seattle Bank for
the account of Customer.

1.1.25
“Listed Collateral” is defined in Section 3.4 below.

1.1.26
“Master Backup Support Agreement” means any agreement now or hereafter made by
Seattle Bank and one or more other Federal Home Loan Bank(s) under which such
other Federal Home Loan Bank(s) may make Advances or Other Credit Accommodations
to Customer in the event of a loss of power, communications or computer failure,
property damage or other forms of business interruption adversely affecting
Seattle Bank's normal operations.

1.1.27
“Member” means an owner of Capital Stock in Seattle Bank.

1.1.28
“Member Advance Stock Purchase Requirement” is described in Section 6.10 of this
Agreement and in the Capital Plan.

1.1.29
“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

1.1.30
“MERS Mortgages” means mortgages registered with MERS, in which the Mortgage
Documents name MERS as mortgagee, solely as nominee, for the originators of the
debt secured by such mortgages and their successors and assigns.

1.1.31
“Mortgage Collateral” means Mortgage Documents (excluding participation or other
fractional interests therein) and all ancillary security agreements, policies
and certificates of insurance, guarantees, indemnities, evidences of
recordation, applications, underwriting materials, surveys, appraisals, notices,
opinions of counsel and loan servicing data and all other electronically stored
and written records or materials relating to the loans evidenced or secured by
the Mortgage Documents.

1.1.32
“Mortgage Documents” means mortgages and deeds of trust (in this Agreement,
“mortgages”) and all notes, bonds or other instruments evidencing loans secured
thereby (in this Agreement, “mortgage notes”) and any endorsements and
assignments thereof to Customer.

1.1.33
“Mortgage Purchase Program” means any program offered by Seattle Bank for the
purchase from a Member of mortgage notes and related mortgages.

1.1.34
“Other Credit Accommodations” means credit products, other than Advances,
authorized under the terms and conditions of the Act and the Regulations and
offered from time to time by Seattle Bank under its Credit Policy, including,
without limitation, Swap Transactions, Letters of Credit and other Commitments.

1.1.35
“Other Eligible Collateral” means property, other than Eligible Mortgage
Collateral or Eligible Securities Collateral, which meets the requirements of
Eligible Collateral described in Subsection 1.1.17 above, including, if Customer
is a community financial institution as defined in the Regulations, any Eligible
CFI Collateral.





--------------------------------------------------------------------------------




1.1.36
“Other Obligations” means obligations of Customer to Seattle Bank other than
those relating to Advances or Other Credit Accommodations, including, without
limitation, any repurchase obligations of Customer under a Mortgage Purchase
Program, if applicable; overdraft charges, wire charges, Account fees and
charges for other miscellaneous services provided to Customer by Seattle Bank;
and all other amounts, of any nature whatsoever, now or hereafter owed to
Seattle Bank by Customer.

1.1.37
“Physical Possession or Control Collateral” is defined in Section 3.5 below.

1.1.38
“Regulations” means the regulations of the Finance Agency, as amended from time
to time.

1.1.39
“Request” or “Requests” means any request(s) made by Customer via telephone, or
other means made available by Seattle Bank from time to time, for Advances.

1.1.40
“Stock Ownership Requirement” means the obligation of Customer to own minimum
amounts of Capital Stock in accordance with the Capital Plan.

1.1.41
“Swap Transaction” means an interest rate swap, cap or collar, currency exchange
transaction, or any other similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, entered into
between the Seattle Bank and Customer pursuant to the terms of the Credit
Policy, this Agreement or other related documentation, including without
limitation any form of master agreement published by the International Swaps and
Derivatives Association, Inc.

1.1.42
“UCC” means the Uniform Commercial Code, as amended from time to time, of the
State of Washington or the jurisdiction of formation of Customer, as applicable
under Section 6.13 of this Agreement.

1.1.43
“Users Guide” means the Financial Products and Services Users Guide of Seattle
Bank, as published and revised by Seattle Bank from time to time.

Article II. Advances and Other Credit Accommodations
Section 2.1 Procedures for Advances The terms and conditions of this Agreement
shall govern each Advance heretofore, now, or hereafter made by Seattle Bank to
Customer. The Credit Policy of the Seattle Bank is an integral part of the terms
and conditions of all such Advances and is incorporated in this Agreement by
this reference as if fully set forth herein. Additional terms and conditions of
Advances may be set forth in an Advance Master Application and/or Advances Note,
which Seattle Bank may require Customer to sign and deliver to Seattle Bank from
time to time. Any additional, particular terms and conditions of an Advance
orally quoted by Seattle Bank and accepted by Customer at the time of Customer's
Request for an Advance, including, without limitation, the principal amount,
applicable interest rate or due date of the Advance, will be confirmed by
Seattle Bank in an Advance Confirmation Advice or, if no Advance Confirmation
Advice is issued, will be evidenced by the books and records of Seattle Bank. In
cases in which a Request for an Advance is made orally by Customer of Seattle
Bank in an electronically recorded telephone conversation, and a question arises
concerning any particulars of such Advance, Customer agrees that such recording
or a transcript thereof will be an integral part of Seattle Bank's books and
records and may be used as evidence of such particulars. In cases in which an
Advance requested orally by Customer is made by another Federal Home Loan Bank,
on behalf of Seattle Bank, under a Master Backup Support Agreement, the books
and records of such other Federal Home Loan Bank will establish any additional,
particular terms of such Advance. If such Advance is requested by Customer of
such other Federal Home Loan Bank in an electronically recorded telephone
conversation, and a question arises concerning any particulars of such Advance,
Customer agrees that such recording or a transcript thereof will be an integral
part of the such other Federal Home Loan Bank's books and records and may be
used as evidence of such particulars. Unless otherwise agreed by Seattle Bank,
each Advance will be made by crediting Customer's demand deposit Account(s) with
Seattle Bank. In all cases, funding of any Request for an Advance will be
subject to compliance by Customer with the terms and provisions of the Act, the
Regulations, the Credit Policy and this Agreement, including, without
limitation, the Stock Ownership Requirement and Collateral Maintenance
Requirement. In the event that Customer's access to Advances is subsequently
restricted pursuant to the Act, the Regulations or any other provision of
applicable law, Seattle Bank will not be required to fund any outstanding
Commitment for Advances not funded prior to the effective date of such
restriction.
Section 2.2 Repayment of Advances Customer agrees to repay each Advance in
accordance with its terms and conditions. Customer will maintain in Customer's
demand deposit Account(s) with Seattle Bank an amount at least equal to the
amounts then currently due and payable to Seattle Bank with respect to Advances,
and Customer hereby




--------------------------------------------------------------------------------




authorizes Seattle Bank to debit Customer's Account(s) with Seattle Bank for all
amounts due and payable with respect to any Advance and for all other amounts
due and payable under this Agreement. Customer agrees that, in the event any
such debit results in Customer's demand deposit Account being overdrawn,
Customer will pay overdraft charges thereon at the rate that Seattle Bank
normally assesses for overdrafts on general demand deposit accounts. In the
event that the balance in such demand deposit Account(s) is, at any time,
insufficient to pay such due and payable amounts, Seattle Bank may in its
discretion and without notice to Customer: (i) make a “flexible balance” or
other similar Advance, as provided in the Credit Policy, in the amount of and
for the purpose of paying such due and payable amounts; or (ii) apply any other
deposits, credits, Funds or other monies of Customer then in the possession of
Seattle Bank to the payment of such due and payable amounts. All payments with
respect to Advances will be applied to any fees, costs or charges applicable
thereto, to interest due thereon and to any principal amount thereof that is
then due and payable, in such order and priority as Seattle Bank may determine.
Section 2.3 Estoppel For any Advance evidenced by an Advance Confirmation
Advice, failure of Customer, within ten (10) business days of Customer's receipt
of the Advance Confirmation Advice, to deliver written notice to Seattle Bank
specifying any disputed particulars thereof, including without limitation the
principal amount, applicable interest rate or due date of the Advance, will
constitute the final agreement and acknowledgment by Customer that the
particulars of the Advance Confirmation Advice are accurate and are those that
Customer requested and by which Customer agreed to be bound, and Customer will
thereafter be estopped from asserting any claim or defense with respect thereto.
For any Advance which has such particular terms established by the books and
records of Seattle Bank or another Federal Home Loan Bank rather than by an
Advance Confirmation Advice, such books and records shall be conclusive in the
absence of manifest error. Seattle Bank reserves the right to correct its
scrivener's errors, if any, in any Advance Confirmation Advice or such books and
records, and no such errors shall affect Customer's obligations in respect to
the affected Advance.
Section 2.4 Interest Customer agrees to pay interest on each Advance at a rate
per annum determined on the basis described in the Credit Policy, Advance Master
Application, Advances Note, Advance Confirmation Advice or the books and records
of Seattle Bank or other Federal Home Loan Bank, as the case may be, pertaining
to such Advance.
Section 2.5 Commitment and Cancellation Fees Customer agrees to pay when due any
commitment fees and any cancellation fees applicable to any Commitments issued
by Seattle Bank for Advances, determined on the basis described in the Credit
Policy, the Commitment documentation or the books and records of Seattle Bank or
other Federal Home Loan Bank, as the case may be, pertaining to such Commitment.
Section 2.6 Other Credit Accommodations
2.6.1
Customer may apply to Seattle Bank for the issuance of other credit products,
including without limitation Letters of Credit, firm commitments for Advances
and Swap Transactions, provided such other credit products, and Customer's
intended use thereof, are authorized under the Act, the Regulations and the
Credit Policy. The terms and conditions of such Other Credit Accommodations
shall be governed by the Act, the Regulations, the Credit Policy, this Agreement
and such other documentation as Seattle Bank may require from time to time.

2.6.2
The Borrowing Capacity of Customer shall be reduced by Seattle Bank's
outstanding obligations under any Letter of Credit, Swap Transaction, Commitment
or Other Credit Accommodation, as determined by Seattle Bank from time to time,
in the same manner as outstanding Advances.

2.6.3
In the event any Commitment, including without limitation a Letter of Credit, is
outstanding at the time of an Event of Default under Section 4.1 of this
Agreement, Seattle Bank may at its option make an Advance by crediting a special
Account with Seattle Bank in an amount equal to the outstanding Commitment.
Amounts credited to such special Account will be utilized by Seattle Bank for
the purpose of satisfying Seattle Bank's obligations under the outstanding
Commitment. When all such obligations have expired or have been satisfied,
Seattle Bank will disburse the balance, if any, in such special Account first to
the satisfaction of any Indebtedness then owing by Customer to Seattle Bank and
then to Customer or its successors in interest. Advances made pursuant to this
Subsection 2.7.3 will be payable on demand and will bear interest at the rate in
effect and being charged by Seattle Bank from time to time on overdrafts on
demand deposit accounts of its Customers.





--------------------------------------------------------------------------------




Section 2.7 Prepayment Fees Customer agrees to pay a prepayment fee upon the
prepayment of all or any portion of any Advance or Other Credit Accommodation,
made before the due date thereof, whether such prepayment is made voluntarily or
involuntarily, including, without limitation, any prepayment resulting from
acceleration under Section 4.1 hereof upon an Event of Default. The amount of
the prepayment fee shall not be less than zero and shall be determined by the
Seattle Bank on the basis described in the Regulations, the Credit Policy and
any applicable Advance Master Application, Advances Note, Advance Confirmation
Advice or Swap Transaction, as the case may be, pertaining to prepayment of such
Advance or Other Credit Accommodation. Any applicable illustrations and examples
of prepayment fees in the Users Guide, as published and revised by the Seattle
Bank from time to time, are an integral part of the terms and conditions of this
Agreement and are incorporated herein by this reference as if fully set forth at
length.
Section 2.8 Compliance with the Credit Policy, Act and Regulations Customer
hereby agrees to comply with the terms and provisions of the Credit Policy, the
Act and the Regulations, including, without limitation, any reporting
requirements, application procedures or eligibility requirements imposed by the
Credit Policy, the Act or the Regulations with respect to particular types of
Advances, Commitments or Other Credit Accommodations. In the event of any
inconsistency between the Credit Policy and the Act or the Regulations, Customer
hereby agrees to comply with the more restrictive statute, regulation or policy.
In the event any provision of the Credit Policy, the Act or the Regulations is
amended, Customer agrees to comply with the terms and provisions of the Credit
Policy, the Act and the Regulations as so amended from time to time, provided
that, to the extent permitted by the Act and the Regulations, any particular
terms of outstanding Advances or Commitments existing at the time of any such
amendment, including, without limitation, interest rates or prepayment fees,
will continue to be governed by the terms and provisions of the Advance Master
Application, Advances Note, Advance Confirmation Advice or Commitment
documentation which applied to such outstanding Advances or Commitments at the
time such Advances or Commitments were made. Notwithstanding the foregoing,
Seattle Bank shall retain the right to amend from time to time the Borrowing
Capacity, Collateral Coverage Factors and Collateral Maintenance Requirements
applicable to Customer and its Eligible Collateral, and Customer agrees to
comply with such changes upon Seattle Bank's notice thereof to Customer.
Section 2.9 Additional Covenants by Customer Customer will maintain a copy of
this Agreement in its official records at all times. Customer will give Seattle
Bank notice of any material event that would cause Customer, pursuant to the
provisions of the Act, the Regulations, the Credit Policy or this Agreement, to
be ineligible to become a Customer of Seattle Bank or ineligible to obtain
Advances, Commitments or Other Credit Accommodations. Customer will give Seattle
Bank notice of any material adverse change in or affecting Customer's financial
condition. Failure to provide any notice required pursuant to this section shall
constitute an Event of Default under this Agreement. Any obligation of Seattle
Bank to fund any Advance or Other Credit Accommodation, including any
Commitment, shall be conditioned upon the satisfaction of each of the following
conditions precedent as of the date hereof and at the time of funding of each
Advance or Other Credit Accommodation: (a) all representations and warranties of
Customer contained this Agreement, or otherwise made by Customer to Seattle
Bank, are and continue to be correct; (b) no Event of Default under this
Agreement, or other documentation relating to the Advance or Other Credit
Accommodation, has occurred or would result from such Advance; (c) the Seattle
Bank has received such approvals, opinions or documents that the Seattle Bank
may request in connection with the Advance or Other Credit Accommodation; (d)
Customer satisfies all membership and borrowing eligibility criteria under the
Act, the Regulations, this Agreement and the Credit Policy; (e) Customer, in the
judgment of Seattle Bank, is not engaging or has not engaged in unsafe or
unsound banking practices, has adequate capital, is not sustaining operating
losses, does not have financial or managerial deficiencies that bear on the
Customer's creditworthiness, and has no other deficiencies as determined by
Seattle Bank; (f) there has been in Seattle Bank's judgment no material adverse
change in Customer, the Collateral or any financial or other information
submitted by Customer to Seattle Bank in connection with an Advance, Other
Credit Accommodations or any Other Obligations; and (g) there has been in
Seattle Bank's judgment no change in governmental laws or regulations that
materially affects the Seattle Bank's power, right, authority, or ability to
fund the Advance or Other Credit Accommodation.
Article III. Security Agreement
Section 3.1 Creation of Security Interest As security for the timely payment of
all Indebtedness and outstanding Commitments, Customer hereby assigns,
transfers, and pledges to Seattle Bank, and grants to Seattle Bank a security
interest in all of the following Collateral now owned or hereafter acquired by
Customer, and all proceeds thereof:




--------------------------------------------------------------------------------




3.1.1
All promissory notes and other instruments, all mortgages, deeds of trust and
other supporting obligations, all mortgage-backed securities, securities and
other investment property, and all accounts, general intangibles, payment
intangibles, chattel paper, letter of credit rights, deposit accounts, money,
goods, software, commercial tort claims, equipment and inventory, now owned or
hereafter acquired by Customer, including without limitation:

(a)
All Capital Stock now owned or hereafter acquired by Customer in Seattle Bank,
including all payments which have been or hereafter are made on account of
subscriptions to and all unpaid dividends on such stock;

(b)
All Funds of Customer now or hereafter on deposit with Seattle Bank;

(c)
All Eligible Mortgage Collateral and related Mortgage Documents now owned or
hereafter acquired by Customer;

(d)
All Eligible Securities Collateral now owned or hereafter acquired by Customer;
and

(e)
All Other Eligible Collateral now owned or hereafter acquired by Customer.

3.1.2
It is the intention of Seattle Bank and Customer that the Collateral shall
include all assets now owned or hereafter acquired by Customer in which a
security interest can be created under the UCC, specifically including but not
limited to the property types and categories set forth in Subsection 3.1.1 and
Subparagraphs 3.1.1(a)-(e) above. All of the Collateral shall secure the
Indebtedness, irrespective of whether only part of the Collateral constitutes
Eligible Collateral for purposes of satisfying the Collateral Maintenance
Requirements of Section 3.3 below.

Section 3.2 Customer's Representations and Warranties Regarding Collateral
Customer represents and warrants to Seattle Bank, as of the date of this
Agreement and the date of each Advance, Commitment or Other Credit Accommodation
made under this Agreement, as follows:
3.2.1
Customer owns and has marketable title to all Collateral and has the right and
authority to grant a security interest in the Collateral and to subject all of
the Collateral to this Agreement, and Customer covenants that it will defend the
Collateral against the claims and demands of all persons.

3.2.2
With respect to any Eligible Mortgage Collateral originated by any party
(whether affiliated or unaffiliated) other than Customer, the Mortgage Documents
contain either a complete chain of endorsements (either on the mortgage note or
a related allonge) from the originating party to Customer, a complete chain of
endorsements in blank from each successive holder of the Mortgage Collateral or
are MERS Mortgages for which Customer's ownership in the whole obligation
secured by the MERS Mortgage has been registered with MERS.

3.2.3
The information contained in any financial report, call report, certification,
audit, confirmation, report, schedule, or other documents required under this
Agreement and any other information given from time to time by Customer as to
each item of Eligible Collateral, and any information provided by Customer to
its supervising state or federal agency in call reports or other reports, from
which Seattle Bank obtains information related to Collateral, is true, accurate
and complete in all material respects.

3.2.4
All Eligible Collateral meets the standards and requirements from time to time
established by the Credit Policy, the Act and the Regulations and, in any case
of variances among the Act, the Regulations and the Credit Policy, the most
restrictive of such standards and requirements.

3.2.5    To Customer's knowledge, no part of any real property encumbered by
Mortgage Collateral contains or is subject to the effects of any hazardous
materials or other hazardous substances, except as may have been disclosed to
and reasonably approved by Customer in its underwriting of Mortgage Collateral,
and Customer will indemnify and hold Seattle Bank harmless, and, at the option
of Seattle Bank, defend Seattle Bank (with counsel satisfactory to Seattle Bank)
from all liabilities, costs, damages, claims or expenses (including attorneys'
fees and environmental consultants' fees) suffered, paid or incurred by Seattle
Bank resulting from or arising out of any requirement under any applicable
federal, state or local law, regulation, ordinance, order, judgment or decree
relating to the release or cleanup of any such hazardous material or hazardous
substance.






--------------------------------------------------------------------------------




3.2.6
Except as permitted under Section 3.3 of this Agreement, Customer will not (i)
sell, offer to sell or otherwise transfer Eligible Collateral, nor pledge,
mortgage or create or suffer to exist a lien, claim of lien, encumbrance, right
of set-off or other security interest or collateral assignment of any kind
whatsoever in Eligible Collateral or the proceeds thereof in favor of any person
other than Seattle Bank, or (ii) transfer physical possession of the Mortgage
Documents evidencing Eligible Mortgage Collateral to any third party or
affiliate without the prior written consent of Seattle Bank.

3.2.7
All taxes, assessments and governmental charges levied or assessed or imposed
upon or with respect to Eligible Collateral, including any real property subject
to Eligible Mortgage Collateral, will be paid and if Customer fails to promptly
pay such taxes, assessments or governmental charges, Seattle Bank may (but will
not be required to) pay the same and any such expense will be an obligation
under this Agreement.

3.2.8
Customer will notify Seattle Bank promptly in writing of any change in the
location of the Eligible Collateral and of any change in location of its
principal place of business or jurisdiction of incorporation, organization or
formation including without limitation, if Customer is organized under the laws
of the United States, the location determined by Section 9-307(f) of the UCC.

3.2.9
Customer hereby grants to Seattle Bank a security interest in and grants a right
of access to all books and records relating to the Collateral and any electronic
records system that contains any records of any of the Collateral. To the extent
necessary for Seattle Bank to access such records, Customer shall, upon request
by the Seattle Bank and at its own expense, provide Seattle Bank with such
licenses and other authorizations as may be appropriate to allow Seattle Bank to
obtain such access to the same extent Customer may do so, including the right to
make and retain copies thereof.

3.2.10
In the event that any Mortgage Documents or Mortgage Collateral becomes the
subject of any form of enforcement, including without limitation judicial or
non-judicial foreclosure or the acceptance of a deed in lieu of judicial or
non-judicial foreclosure, upon notice to Customer to that effect by Seattle Bank
the following procedures shall apply:

(a)
Customer shall provide Seattle Bank with (i) true and complete copies of all
notices of foreclosure and trustee's sale and all complaints for judicial
foreclosure that relate to any of the Mortgage Collateral at the time the same
are given to the mortgagor, (ii) written notice of any proposed deed in lieu of
any judicial or nonjudicial foreclosure of any Mortgage Collateral no later than
30 days prior to the date such deed is proposed to be accepted, and (iii) true
and complete copies of any related settlement agreements between Customer and
such mortgagors at the time such agreements are executed;

(b)
Customer acknowledges and agrees that the Mortgage Collateral includes the cash
proceeds payable to Customer that are derived from any of the other Mortgage
Collateral and has granted a security interest in the same to Seattle Bank.  In
the event that Customer receives cash consideration upon such foreclosure,
judicial or non-judicial, or in connection with a deed in lieu of any such
foreclosure, either from the obligor on the Mortgage Document or any third
party, Customer shall immediately deposit such cash consideration, in the form
received, in its Account at Seattle Bank; and.

(c)
In the event that Customer obtains title to any of the real estate secured by
the Mortgage Documents, Customer shall forthwith, at the same time it records
any deed or title in its favor or in favor of its nominee, record a mortgage or
deed of trust, in form and substance satisfactory to Seattle Bank, in favor of
Seattle Bank, securing a portion of the Indebtedness. Any recording or other tax
applicable to such mortgage or deed of trust shall be the responsibility of
Customer. The amount of such mortgage or deed of trust shall, unless Seattle
Bank agrees in writing to a different amount, be equal to the principal of the
note or debt originally secured by the Mortgage Document and any subsequent
increases in the principal so secured. Customer shall provide Seattle Bank, at
Customer's sole cost and expense, with an owner's policy of title insurance that
insures Seattle Bank as the sole holder of fee title to the foreclosed Mortgage
Collateral and includes no exceptions related to Customer's enforcement of the
Mortgage Document or any liens that were subordinate thereto and with property
insurance with a carrier or carriers and with coverages, terms and insured
amount satisfactory to Seattle Bank, in Seattle Bank's favor.





--------------------------------------------------------------------------------






Section 3.3 Collateral Maintenance Requirement
3.3.1
Customer will at all times maintain an amount of Eligible Collateral, pledged to
Seattle Bank under this Agreement, which, after discounting by the Collateral
Coverage Factor(s) applicable to such Eligible Collateral, has a value, as
determined by Seattle Bank, of not less than the aggregate amount of all
Advances, Commitments and Other Credit Accommodations then outstanding. This
Collateral Maintenance Requirement may be increased or decreased by Seattle Bank
at any time, based upon Customer's creditworthiness or the quality of Customer's
Eligible Collateral, as determined by Seattle Bank from time to time. Customer
will not, without prior written consent of Seattle Bank, assign, pledge,
transfer, create any security interest in, sell, or otherwise dispose of any
Eligible Collateral if: (i) such Eligible Collateral is Physical Possession or
Control Collateral under Section 3.5 of this Agreement; (ii) immediately after
such action, Customer's remaining Eligible Collateral would be insufficient to
comply with the Collateral Maintenance Requirement; or (iii) at the time of such
action, there is an outstanding Event of Default under Section 4.1 of this
Agreement.

3.3.2
All Eligible Collateral (other than Physical Possession or Control Collateral
held by Seattle Bank or its custodian) will be held by Customer in trust for the
benefit of, and subject to the direction and control of Seattle Bank, and will
be physically safeguarded by Customer with at least the same degree of care as
Customer would ordinarily use in prudently safeguarding its property. Without
limiting the foregoing, Customer will take all action necessary or desirable to
protect and preserve Eligible Collateral held by Customer, including without
limitation the maintaining of insurance on property securing mortgages
constituting Eligible Collateral (such policies and certificates of insurance
relating to such mortgages are in this Agreement called “insurance”), the
collection of payments under all such mortgages and under all such insurance,
and otherwise assuring that loans comprising Eligible Mortgage Collateral are
serviced in accordance with the standards of a reasonable and prudent mortgagee.
Customer, as Seattle Bank's agent, will collect all payments when due on all
Eligible Collateral held by Customer in trust for the benefit of Seattle Bank.
If Seattle Bank requests, all such collections shall be held separate from
Customer's other monies in one or more designated Accounts maintained at Seattle
Bank. At Seattle Bank's sole discretion, Seattle Bank may then apply such
collections to the payment of Indebtedness as it becomes due; otherwise, and
provided there is no outstanding Event of Default under Section 4.1 of this
Agreement, Customer may use and dispose of such collections in the ordinary
course of its business.

3.3.3
Subject to the Collateral Maintenance Requirement of Subsection 3.3.1 above, and
provided there is no outstanding Event of Default under Section 4.1 of this
Agreement, Customer may use or dispose of all or part of the Collateral and
proceeds thereof in the ordinary course of its business. Notwithstanding the
foregoing, Customer may not use or dispose of all or part of Physical Possession
or Control Collateral or the proceeds thereof, except upon the De-Pledging of
such Physical Possession or Control Collateral in accordance with Section 3.6
below.

3.3.4
Customer will, upon request of Seattle Bank, immediately take such actions and
execute such documentation as Seattle Bank may deem necessary or appropriate to
create and perfect Seattle Bank's security interest in the Collateral or
otherwise to obtain, preserve, protect, enforce or collect the Collateral;
including, without limitation, executing any agreements, instructions or other
documents that Seattle Bank deems necessary to establish “control” under the
provisions of the UCC of Collateral by Seattle Bank or by its custodian on
Seattle Bank's behalf.

3.3.5
Any Collateral that is not satisfactory to Seattle Bank may be rejected at any
time as Eligible Collateral by Seattle Bank, or in Seattle Bank's discretion may
at any time be discounted by a Collateral Coverage Factor that is less than the
Collateral Coverage Factor normally ascribed thereto under the Credit Policy.
Seattle Bank may require, before or during the period when any Advance is made
to Customer, that Customer make any or all Eligible Securities Collateral, all
Mortgage Documents for Eligible Mortgage Collateral and any other documents
pertaining to Eligible Collateral, including without limitation any agreements
between Customer and its servicing agents, available to Seattle Bank for its
inspection and approval.

3.3.6    In the case of any Eligible Collateral which is physically possessed by
Customer, Customer will grant, upon Seattle Bank's written request, an
irrevocable license to Seattle Bank, in form and content satisfactory to Seattle
Bank (and if requested by Seattle Bank, joined in by any real property owner or
landlord of the premises where such Eligible Collateral is located), that will
allow representatives of Seattle Bank to enter




--------------------------------------------------------------------------------




the premises of Customer in order to inspect from time to time and/or remove and
take possession of the Eligible Collateral.
3.3.7
In the case of Eligible Collateral which is physically possessed by any
affiliate or servicing agent of Customer, Customer will, upon Seattle Bank's
written request, cause Customer's affiliate or servicing agent to (i) grant an
irrevocable license to Seattle Bank, in form and content satisfactory to Seattle
Bank (and if requested by Seattle Bank, joined in by any real property owner or
landlord of the premises where such Eligible Collateral is located), that will
allow representatives of Seattle Bank to enter the premises of Customer's
affiliate or servicing agent in order to inspect from time to time and/or remove
and take possession of the Eligible Collateral; and/or (ii) establish custodial
or control agreements, in form and content satisfactory to Seattle Bank, under
which the affiliate's or servicing agent's physical possession will be held for
the benefit of Seattle Bank as secured party. Seattle Bank may require such
arrangements irrespective of whether the Eligible Collateral has been designated
as Listed Collateral or Physical Possession or Control Collateral under Sections
3.4 or 3.5 below.

3.3.8
Seattle Bank's acceptance as Eligible Collateral of any Mortgage Collateral
relating to multifamily or commercial properties may, in the discretion of
Seattle Bank, be conditioned upon Customer's execution and delivery of Rider(s)
to this Agreement containing warranties and representations required of Customer
by Seattle Bank for any Mortgage Collateral relating to multifamily or
commercial properties.

Section 3.4 Listed Collateral
3.4.1
At any time that Customer's Eligible Mortgage Collateral or Eligible CFI
Collateral becomes subject to mandatory listing requirements under the Credit
Policy, or at any other time, at the sole discretion of Seattle Bank, Customer
will deliver to Seattle Bank, upon Seattle Bank's written request, a status
report and accompanying schedules, all in form and content acceptable to Seattle
Bank, specifying and describing any mortgage loan pledged to Seattle Bank as
Eligible Mortgage Collateral and any item of Eligible CFI Collateral pledged to
Seattle Bank (collectively, “Listed Collateral”). At such other times as Seattle
Bank may request, Customer will deliver to Seattle Bank periodic status reports
and accompanying schedules, in form and content acceptable to Seattle Bank,
describing the status of the Listed Collateral.

3.4.2
Upon Seattle Bank's written request, Customer will physically segregate the
mortgages, loan packages and other property comprising Listed Collateral from
all other property of Customer in a manner satisfactory to Seattle Bank. Until
particular items of Listed Collateral are De-Pledged in accordance with the
Credit Policy, the physical segregation of such items shall be maintained.

3.4.3
Upon Seattle Bank's written request, Customer will hold each loan package
included in Listed Collateral in a separate file folder, with each file folder
clearly labeled with the loan identification number and the name of the
mortgagor. Upon written request of Seattle Bank, the file folder for each
package of loan documents included within Listed Collateral will be clearly
marked or stamped with the statement: “The Instrument(s) and Security Relating
to this Loan Have Been Pledged to the Federal Home Loan Bank of Seattle.”

Section 3.5 Physical Possession or Control Collateral
3.5.1
At any time that Customer becomes subject to mandatory physical possession or
control requirements under the Credit Policy, or at any other time at the sole
discretion of Seattle Bank, Customer will deliver to Seattle Bank, or to a
custodian approved by Seattle Bank in its discretion, upon Seattle Bank's
written request, the mortgage loans pledged to Seattle Bank as Eligible Mortgage
Collateral, securities or other investment property pledged to Seattle Bank as
Eligible Securities Collateral, loans pledged to Seattle Bank as Eligible CFI
Collateral and each item of Other Eligible Collateral pledged to Seattle Bank
(collectively, “Physical Possession or Control Collateral”).

3.5.2
Eligible Mortgage Collateral delivered to Seattle Bank or its approved custodian
as Physical Possession or Control Collateral will be endorsed or assigned by
Customer in blank or, if requested by Seattle Bank, to Seattle Bank. For MERS
Mortgages, Customer will execute a notification to MERS of its assignment of the
MERS Mortgage in blank or, if requested by Seattle Bank, to Seattle Bank.
Regardless of whether any endorsement is stated to be “without recourse,”
Customer shall be liable for any deficiency remaining after any exercise by the
Bank of its remedies in respect of Collateral, as provided in Section 4.2 below.





--------------------------------------------------------------------------------




3.5.3
With respect to certificated Eligible Securities Collateral pledged to Seattle
Bank as Physical Possession or Control Collateral, the delivery requirements
contained in this Section 3.5 will be satisfied, at the election of Seattle
Bank, by one of more of: (i) transfer of physical possession of such
certificated securities to Seattle Bank; (ii) re-registration of such securities
in Seattle Bank's name; or (iii) possession of such certificated securities, by
Seattle Bank or on Seattle Bank's behalf, by a custodian appointed by Seattle
Bank. Any such possession of certificated securities by an approved custodian,
on Seattle Bank's behalf, will be effected and evidenced by documentation
acceptable to Seattle Bank in form and content, establishing Seattle Bank's
control of such certificated securities under the provisions of the UCC.

3.5.4
With respect to Eligible Securities Collateral pledged to Seattle Bank as
Physical Possession or Control Collateral, whether in uncertificated form or as
a security entitlement, satisfaction of the delivery requirements contained in
this Section 3.5 will be effected and evidenced by agreements, instructions or
other documentation acceptable to Seattle Bank in form and content, establishing
Seattle Bank's control of such uncertificated securities under the provisions of
the UCC. The control requirements will be satisfied, at the election of Seattle
Bank, by one or more of: (i) re-registration of any uncertificated securities in
Seattle Bank's name; (ii) entering into an agreement that, under the provisions
of the UCC, provides the Seattle Bank with control of any uncertificated
securities with the issuer or transfer agent thereof; (iii) entering into
agreements that, under the provisions of the UCC, provide the Seattle Bank with
control of any security entitlements with the securities intermediary
establishing such security entitlement; or (iv) in the case of security
entitlements, making the Seattle Bank the entitlement holder, within the meaning
of the UCC, of such security entitlements.

3.5.5
Concurrently with the initial delivery of Physical Possession or Control
Collateral, and at such other times as Seattle Bank may request, Customer will
deliver to Seattle Bank a status report and accompanying schedules, in form and
content acceptable to Seattle Bank, describing the status of the Physical
Possession or Control Collateral held by Seattle Bank or its custodian. At such
other times as Seattle Bank may request, Customer will deliver to Seattle Bank
periodic status reports and accompanying schedules, in form and content
acceptable to Seattle Bank, describing the status of the Physical Possession or
Control Collateral. Until Physical Possession or Control Collateral is
De-Pledged in accordance with Section 3.6 below, such physical possession or
control by Seattle Bank or its approved custodian shall be maintained with
respect to such Physical Possession or Control Collateral. At Seattle Bank's
sole discretion, all proceeds of the Physical Possession or Control Collateral,
including without limitation all payments made under the loans or investment
property constituting Physical Possession or Control Collateral, shall be held
separate from Customer's other monies in one or more designated Accounts
maintained at Seattle Bank. Seattle Bank may apply such monies to the payment of
Indebtedness as it becomes due, or hold such monies as part of its Physical
Possession or Control Collateral, subject to De-Pledging under the terms and
conditions of Section 3.6 below.

3.5.6
Customer agrees to pay to Seattle Bank such reasonable fees and charges as may
be assessed by Seattle Bank to cover Seattle Bank's overhead and other costs
relating to the receipt, holding, De-Pledge, redelivery and reassignment of
Physical Possession or Control Collateral and to reimburse Seattle Bank upon
request for all filing or recording fees and other reasonable expenses,
disbursements and advances incurred or made by Seattle Bank in connection
therewith, including without limitation reasonable attorneys fees and costs of
legal counsel of Seattle Bank. Customer shall pay the fees and expenses,
including, without limitation, reasonable attorneys fees and costs, of any
custodian approved or appointed by Seattle Bank with respect to Collateral. Any
such sums owed to Seattle Bank or to such custodian may be collected by Seattle
Bank, at its option, by debiting Customer's Account(s) with Seattle Bank.

Section 3.6 De-Pledging of Collateral Upon receipt by Seattle Bank of a written
request from Customer, in form and content acceptable to Seattle Bank, for the
De-Pledge of any part of the Collateral or proceeds thereof in which Seattle
Bank has perfected its security interest, setting forth (i) a sufficient
description of the Collateral to be withdrawn or reassigned; and (ii) a
certificate of an authorized officer of Customer certifying that the immediately
after such De-Pledge, Customer's remaining Eligible Collateral will be
sufficient to comply with the Collateral Maintenance Requirement, Seattle Bank
will, subject to the succeeding sentence of this Section 3.6, promptly return,
reassign or partially release to Customer, at Customer's expense, the Collateral
specified in said request. Notwithstanding anything to the contrary contained in
this Agreement, Customer may not obtain any such withdrawal or reassignment (a)
while an Event of Default under this Agreement has occurred and is continuing;
(b) at any time that Seattle Bank's




--------------------------------------------------------------------------------




records indicate that immediately after such De-Pledge, Customer's remaining
Eligible Collateral would be insufficient to comply with the Collateral
Maintenance Requirement as determined by Seattle Bank; or (c) at any time that
Seattle Bank reasonably and in good faith deems itself insecure. Customer will
pay upon request for all filing or recording fees and other reasonable expenses
incurred by Seattle Bank or any approved custodian in connection with
De-Pledging of any Collateral, including without limitation reasonable attorneys
fees and costs of legal counsel of Seattle Bank or such custodian. Any such sums
owed to Seattle Bank or to such custodian may be collected by Seattle Bank, at
its option, by debiting Customer's demand or time deposit Account(s) with
Seattle Bank. Upon a De-Pledge, ordinarily the Seattle Bank will not agree to
amend its financing statements covering Collateral to reflect the De-Pledge but
will, where appropriate and at Customer's expense, evidence that it has released
the Collateral that was subject to the De-Pledge from its security interest.
Section 3.7 Reports, Collateral Audits; Access
3.7.1
If requested by Seattle Bank at any time, Customer will furnish to Seattle Bank
an audit report prepared in accordance with generally accepted auditing
standards by an external auditor acceptable to Seattle Bank, certifying the book
value of the Eligible Collateral owned by Customer. If requested by Seattle Bank
at any time, Customer will furnish to Seattle Bank a written report covering
such matters regarding Collateral as Seattle Bank may require, including without
limitation a listing of mortgages comprising Eligible Mortgage Collateral or
loans comprising Eligible CFI Collateral, the unpaid principal balances thereof,
the status of payments thereon and of taxes and insurance on the property
encumbered thereby; securities and the publicly listed market value thereof, and
any other information requested by Seattle Bank regarding the Collateral.
Customer will give Seattle Bank access at all reasonable times to Collateral in
Customer's possession and to Customer's books and records of account relating to
such Collateral, for the purpose of Seattle Bank's examining, verifying or
reconciling the Collateral and Customer's report to Seattle Bank thereon.

3.7.2
All Collateral and the satisfaction by Customer of the Collateral Maintenance
Requirement will be subject to audit and verification by or on behalf of Seattle
Bank. Such audits and verifications may occur without notice during Customer's
normal business hours or upon reasonable notice at such other times as Seattle
Bank may reasonably request. Customer will provide access to, and will, at its
own expense, make adequate working facilities available to, the representatives
or agents of Seattle Bank for purposes of such audits and verifications.
Customer agrees to pay to Seattle Bank such reasonable fees and charges as may
be assessed by Seattle Bank to cover overhead and other costs relating to such
audit and verification.

Section 3.8 Additional Documentation Customer will make, execute, record and
deliver to Seattle Bank such notices, instructions, assignments, listings,
powers, and other documents with respect to the Collateral and Seattle Bank's
security interest therein in such form as Seattle Bank may require. Customer
authorizes Seattle Bank to file such financing statements as Seattle Bank deems
necessary with respect to the Collateral, and Customer hereby ratifies any
financing statements previously filed by Seattle Bank with respect to the
Collateral.
Section 3.9 Seattle Bank's Responsibilities as to Collateral In the event that
Seattle Bank takes possession of any Collateral pursuant to the terms of this
Agreement, Seattle Bank's duty as to the Collateral will be solely to use
reasonable care in the custody and preservation of the Collateral in its
possession, which will not include any steps necessary to preserve Customer's
rights against any third parties nor the duty to send notices, perform services,
or take any action in connection with management of the Collateral. Seattle Bank
will not have any responsibility or liability for the form, sufficiency,
correctness, genuineness or legal effect of any instrument or document
constituting a part of the Collateral, or any signature thereon or the
description or misdescription, or value of property represented or secured, or
purported to be represented or secured, by any such document or instrument.
Customer agrees that any and all Collateral may be removed by Seattle Bank from
the state or location where situated, and may there be dealt with by Seattle
Bank as provided in this Agreement.
Section 3.10 Seattle Bank's Rights as to Collateral At any time or times, at the
sole expense of Customer, Seattle Bank will have the right, before or after the
occurrence of an Event of Default as set forth in Section 4.1 of this Agreement,
but shall not have the obligation, to do any or all things and take any and all
actions that are deemed necessary or convenient by Seattle Bank to the
protection of its rights and interests under this Agreement and are lawful under
the Act, the Regulations and the laws of the State of Washington, including, but
not limited to, the following:




--------------------------------------------------------------------------------




3.10.1
Terminate any consent given under this Agreement;

3.10.2
Notify obligors on any Collateral to make payments thereon directly to Seattle
Bank;

3.10.3
Endorse any Collateral that is in Customer's name or that has been endorsed by
others to Customer's name;

3.10.4
Enter into any extension, compromise, settlement, or other agreement relating to
or affecting any Collateral;

3.10.5
Take any action Customer is required to take or which is otherwise necessary to:
(i) file a financing statement or otherwise perfect a security interest in any
or all of the Collateral; or (ii) to obtain, preserve, protect, enforce or
collect the Collateral;

3.10.6
Take control of any funds or other proceeds generated by the Collateral and use
the same to reduce Indebtedness as it becomes due; and

3.10.7
Cause the Collateral to be transferred to Seattle Bank's name or the name of its
nominee.

Section 3.11    Power of Attorney Customer hereby appoints Seattle Bank as its
true and lawful attorney, for and on behalf of Customer and in its name, place
and stead, to prepare, execute and record endorsements and assignments to
Seattle Bank of all or any item of Collateral, giving or granting to Seattle
Bank, as such attorney, full power and authority to do or perform every lawful
act necessary or proper in connection therewith as fully as Customer might or
could do. Customer hereby ratifies and confirms all that Seattle Bank will
lawfully do or cause to be done by virtue of this special power of attorney.
This special power of attorney is granted for a period commencing on the date of
this Agreement and continuing until the indefeasible discharge of all
Indebtedness and Commitments and all obligations of Customer under this
Agreement regardless of any Event of Default by Customer, is coupled with an
interest and is irrevocable for the period granted. As Customer's true and
lawful attorney-in-fact, Seattle Bank has no responsibility to take any steps
necessary to preserve rights against prior parties nor the duty to send notices,
perform services, or take any action in connection with the management of the
Collateral.
Article IV. Default; Remedies
Section 4.1 Events of Default; Acceleration Upon the occurrence of and during
the continuation any of the following events or conditions of default (“Event of
Default'), Seattle Bank may at its option, by a notice to Customer, declare all
Indebtedness and accrued interest thereon, including any prepayment fees or
charges which are payable in connection with the payment prior to the originally
scheduled maturity of any Advance or Other Credit Accommodation, to be
immediately due and payable without presentment, demand, protest or any further
notice and/or terminate any obligation on the part of Seattle Bank in respect of
any Commitment to make or continue making any Advances:
4.1.1
Failure of Customer to pay when due any interest on or principal of any Advance
or Other Credit Accommodation; or

4.1.2
Failure of Customer to perform any promise or obligation or to satisfy any
condition or liability contained in this Agreement, the Credit Policy or any
Advances Note, Advance Master Application or Advance Confirmation Advice, or in
any other agreement to which Customer and Seattle Bank are parties, whether
pertaining to any Advance, Other Credit Accommodation or Other Obligations; or

4.1.3
Evidence coming to the attention of Seattle Bank that any representations,
statements, or warranties made or furnished in any manner to Seattle Bank by or
on behalf of Customer in connection with any Advance or Other Credit
Accommodation, any specification of Eligible Collateral or any certification of
Fair Market Value were false, misleading or incomplete in any material respect
when made or, with the passage of time, have become untrue in any material
respect; or

4.1.4
Failure of Customer to maintain adequate Eligible Collateral free of any
encumbrances or claims as required in this Agreement, or any material damage to
or loss of Eligible Collateral, or any sale or encumbrance of any Eligible
Collateral except as permitted by this Agreement

4.1.5
The issuance of any tax, levy, seizure, attachment, garnishment, levy of
execution, or other process with respect to any of the Collateral; or





--------------------------------------------------------------------------------




4.1.6
Any suspension of payment by Customer to any creditor of sums due or the
occurrence of any event which results in another creditor having the right to
accelerate the maturity of any indebtedness of Customer under any security
agreement, indenture, loan agreement, or comparable undertaking; or

4.1.7
Any taking over of the Customer or any of its assets or affiliates by a
supervising agency, or an application for or appointment of a conservator or
receiver for Customer or any affiliate of Customer or Customer's property, entry
of a judgment or decree adjudicating Customer or any affiliate of Customer
insolvent or bankrupt, an assignment by Customer or any affiliate of Customer
for benefit of creditors, or the entry of any supervisory or consent order
pertaining to Customer or any affiliate of Customer by any regulatory body or by
any court at the request of such regulator; or

4.1.8
Sale by Customer of all or a material part of Customer's assets or the taking of
any other action by Customer to liquidate or dissolve; or

4.1.9
Termination of Customer's membership in Seattle Bank, or Customer's ceasing to
be a type of financial institution that is eligible under the Act or the
Regulations to become a Member of Seattle Bank; or

4.1.10
Merger, consolidation or other combination of Customer with an entity which is
not a Member of Seattle Bank if the non-Member entity is the surviving entity;
or

4.1.11
Seattle Bank determines in good faith that a material adverse change has
occurred in the financial condition of Customer from that disclosed at the time
of the making of any Advance or from the condition of Customer as theretofore
most recently disclosed to Seattle Bank; or

4.1.12
Seattle Bank in good faith deems itself insecure even though Customer is not
otherwise in default; or

4.1.13
Customer has borrowed, or committed to borrow, from any source an amount that is
greater than the amount Customer is permitted to borrow under applicable law.

Section 4.2 Remedies Upon the occurrence of any Event of Default, Seattle Bank
will have all of the rights and remedies provided by applicable law, including
but not be limited to all of the remedies of a secured party under the UCC and
the rights and remedies contained in any mortgage or deed of trust in favor of
Seattle Bank or its nominee. In addition, Seattle Bank may take immediate
possession of any of the Collateral or any part thereof wherever the same may be
found. Seattle Bank may sell, assign and deliver the Collateral or any part
thereof at public or private sale for such price as Seattle Bank deems
appropriate without any liability for any loss due to decrease in the market
value of the Collateral during the period held. Seattle Bank will have the right
to purchase all or part of the Collateral at such sale. If the Collateral
includes insurance or securities which will be redeemed by the issuer upon
surrender, or any accounts or deposits in the possession of Seattle Bank,
Seattle Bank may realize upon such Collateral without notice to Customer. If any
notification of intended disposition of any of the Collateral is required by
applicable law, then, if no greater period of notification is required by
applicable law, such notification will be deemed reasonable and properly given
if mailed, postage prepaid, at least 10 days before any such disposition to the
address of Customer appearing on the records of Seattle Bank. The proceeds of
any sale will be applied in the order that Seattle Bank, in its sole discretion,
may choose. Customer agrees to pay all the costs and expenses of Seattle Bank in
the collection of the Indebtedness and enforcement of Seattle Bank's rights and
remedies in case of default, including, without limitation, reasonable
attorneys' fees, including in any proceedings in bankruptcy or receivership and
on appeal. Seattle Bank will, to the extent required by law, apply any surplus
after payment of the Indebtedness, provision for repayment to Seattle Bank of
any amounts to be paid or advanced under outstanding Commitments, and all costs
of collection and enforcement to third parties claiming a secondary security
interest in the Collateral, with any remaining surplus paid to Customer.
Customer will be liable to Seattle Bank for any deficiency remaining.
Section 4.3 Payment of Prepayment Charges Any prepayment fees or charges for
which provision is made, whether under the Regulations, the Credit Policy, or
any applicable Advance Master Application, Advances Note, Advance Confirmation
Advice or Swap Transaction, as the case may be, with respect to any Advances or
Other Credit Accommodations, will be payable at the time of any voluntary or
involuntary payment of the principal of such Advances or Other Credit
Accommodations prior to the originally scheduled maturity thereof, including,
without limitation, payments that are made as a part of a liquidation of
Customer or that become due as a result of an acceleration pursuant to Section
4.1 of this Agreement, whether such payment is made by Customer, by a
conservator, receiver, liquidator or trustee of or for Customer, or by any
successor to or any assignee of Customer.




--------------------------------------------------------------------------------




Article V. Accounts
Section 5.1 Deposit Accounts The Customer may open Accounts with the Seattle
Bank subject to the Act, the Regulations, the Credit Policy and any other
policies adopted by the Seattle Bank from time to time in respect to Accounts
and related services, including without limitation the wire transfer of funds.
Any Customer's funds deposited in Accounts shall be subject to withdrawal or
charge at any time and from time to time upon wire transfers or any other orders
for the payment of money when made and drawn on behalf of the Customer by a
person or persons authorized by Resolution of the Customer under Section 6.7
below. The Seattle Bank is authorized to pay any such wire transfers or other
orders, provided they are in the form prescribed by it, and to charge the
Customer's Accounts therefor, without inquiry as to the circumstances of issue
or the disposition of the proceeds, even if drawn to the individual order of any
authorized person or payable to others for his account.
Section 5.2 Bank's Reliance The Seattle Bank, if it acts in good faith and with
ordinary care (and without liability if it does so act), can charge the Accounts
with orders received by the Seattle Bank by telephone, or otherwise orally, from
any person acting for or purporting to act for the Customer as its officer or
employee, for the transfer of funds to others, including the person giving such
instructions or payable to others for his account, or between Accounts of the
Customer. All scheduled charges and fees adopted by the Seattle Bank from time
to time in respect to Accounts and related services will be charged monthly to
such Accounts.
Section 5.3 Positive Balance Requirement The Customer shall maintain a net
positive collected balance in all of its Accounts. The Seattle Bank shall have
the option of closing or restricting the use of Accounts in which positive
balances are not maintained. For each day the aggregate collected balance of an
Account is negative, the Customer shall pay such overdraft charges as are
consistent with the scheduled charges and fees adopted by the Seattle Bank from
time to time in respect to Accounts and related services. These overdraft
charges are in addition to any other rights and remedies of Seattle Bank under
this Agreement and any other agreements governing Accounts.
Article VI. Miscellaneous
Section 6.1 General Representations and Warranties by Customer Customer hereby
represents and warrants that, as of the date of this Agreement and the date of
each Advance or Other Credit Accommodation, including any Commitment, made
pursuant to this Agreement:
6.1.1
Customer is not, and neither the execution of nor the performance of any of the
transactions or obligations of Customer under this agreement will, with the
passage of time, the giving of notice or otherwise, cause Customer to be: (i) in
violation of its charter or articles of incorporation, by-laws, the Act, or the
Regulations, any other law or administrative regulation, or any court or
administrative decree; or (ii) in default under or in breach of any indenture,
contract, or other instrument or agreement to which Customer is a party or by
which it or any of its property is bound.

6.1.2
Customer has full corporate power and authority and has received all corporate
and governmental authorizations and approvals (including without limitation
those required under the Act and the Regulations) as may be required to enter
into and perform its obligations under this Agreement, to borrow each Advance
and to obtain each Other Credit Accommodation.

6.1.3
The information given by Customer in any document provided, or in any oral
statement made, in connection with any application or request for an Advance or
Other Credit Accommodation, is true, accurate and complete in all material
respects.

Section 6.2 Assignment Seattle Bank may assign or negotiate to any other Federal
Home Loan Bank or to any other person or entity, with or without recourse, any
Indebtedness of Customer or participations therein, and Seattle Bank may assign
or transfer all or any part of Seattle Bank's right, title, and interest in and
to this Agreement and may assign and deliver the whole or any part of the
Collateral to the transferee, which will succeed to all the powers and rights of
Seattle Bank in respect thereof, and Seattle Bank will thereafter be forever
relieved and fully discharged from any liability or responsibility with respect
to the transferred Collateral. Customer hereby acknowledges and agrees that any
such disposition will give rise to a direct obligation of Customer to the
participant. Customer hereby authorizes Seattle Bank and each participant, in
case of default by Customer under this Agreement, to proceed directly, by right
of setoff or otherwise, against any assets of Customer which may at the time of
such default be in the respective hands of Seattle Bank or any such participant.
Customer further agrees that Seattle Bank may furnish any information pertaining
to Customer which is in the possession of Seattle Bank to any prospective
participant to assist




--------------------------------------------------------------------------------




it in evaluating such participation provided that any non-public information
reasonably designated in writing to Seattle Bank by Customer as constituting
non-public information will be furnished to such prospective participant on a
confidential basis. Customer may not assign or transfer any of its rights or
obligations under this Agreement without the express prior consent of Seattle
Bank, which may be granted or withheld in Seattle Bank's sole discretion.
Section 6.3 Discretion of Seattle Bank to Grant or Deny Advances Nothing
contained in this Agreement or in any documents describing or setting forth the
Credit Policy or any other policy of Seattle Bank will be construed as an
agreement or commitment on the part of Seattle Bank to grant Advances or extend
Commitments or Other Credit Accommodations under this Agreement, the right and
power of Seattle Bank in its discretion to either grant or deny any of the
foregoing being herein expressly reserved.
Section 6.4 Amendment; Waivers No modification, amendment or waiver of any
provision of this Agreement or consent to any departure therefrom will be
effective unless executed by the party against whom such change is asserted and
will be effective only in the specific instance and for the purpose for which
given. No notice to or demand on Customer in any case will entitle Customer to
any other or further notice or demand in the same, or similar or other
circumstances. Any forbearance, failure or delay by Seattle Bank in exercising
any right, power or remedy under this Agreement will not be deemed to be a
waiver thereof, and any single or partial exercise by Seattle Bank of any right,
power or remedy under this Agreement will not preclude the further exercise
thereof. Every right, power and remedy of Seattle Bank will continue in full
force and effect until specifically waived by Seattle Bank in writing.
Section 6.5 Exceptions to Credit Policy Customer acknowledges and agrees that no
exception to the Credit Policy requested of Seattle Bank by Customer shall be
binding upon the Seattle Bank unless (i) approved in writing by the Seattle
Bank's authorized representative and (ii) authorized by the Act and Regulations,
which may include the manner of authorization..
Section 6.6 Jurisdiction; Legal Fees In any action or proceeding brought by
Seattle Bank or Customer in order to enforce any right or remedy under this
Agreement, the parties hereby consent to, and agree that they will submit to,
the jurisdiction of the United States District Court for the Western District of
Washington, or, if such action or proceeding may not be brought in federal
court, the jurisdiction of the courts of King County, Washington. Customer
agrees that, if any action or proceeding is brought by Customer seeking to
obtain any legal or equitable relief against Seattle Bank under or arising out
of this Agreement or any transaction contemplated hereby, and such relief is not
granted by the final decision, after any and all appeals, of a court of
competent jurisdiction, Customer will pay all attorneys' fees and other costs
incurred by Seattle Bank in connection therewith. Customer agrees to reimburse
Seattle Bank for all costs and expenses (including reasonable fees and
out-of-pocket expenses of counsel for Seattle Bank) incurred by Seattle Bank in
connection with (i) the administration, enforcement, interpretation or
preservation of Seattle Bank's rights under this Agreement including, but not
limited to, its rights in respect of any Collateral or the audit or possession
thereof, whether or not an Event of Default has occurred or any suit has been
brought, and in any receivership or bankruptcy proceeding and on appeal; (ii)
Seattle Bank's rights in any litigation, arbitration or supervisory,
receivership, bankruptcy or other insolvency or regulatory proceedings affecting
Customer, any Collateral or any Advances, Other Credit Accommodations or Other
Obligations, and any appeal of any of the foregoing; or (iii) Seattle Bank's
preparation of additional documentation for Advances, Other Credit
Accommodations or Other Obligations or any Collateral, or any amendments,
approvals, consents, waivers or releases requested, required, proposed or done
from time to time.
Section 6.7 Notices Except as provided in Subsection 6.8.3 below, any notice,
advice, request, consent or direction given, made or withdrawn pursuant to this
Agreement must be in writing or by machine-readable electronic transmission, and
will be deemed to have been given to and received by a party to this Agreement
when received by such party at its address given above by first class mail, or
if given by hand or by electronic transmission, when actually received by such
party at its principal office.
Section 6.8 Signatures of Customer; Resolution; Oral Requests
6.8.1    The Secretary or one or more of the Assistant Secretaries of Customer
will from time to time certify to Seattle Bank on forms provided by Seattle Bank
the names and specimen signatures of the persons authorized to apply on behalf
of Customer to Seattle Bank for Advances and otherwise act for and on behalf of
Customer in accordance with this Agreement. Such certifications are incorporated
in this Agreement and made a part of this Agreement and will continue in effect
until expressly revoked by Customer




--------------------------------------------------------------------------------




notwithstanding that subsequent certifications may authorize additional persons
to act for and on behalf of Customer.
6.8.2
Prior to or at the time of the execution and delivery of this Agreement, the
Secretary or one or more of the Assistant Secretaries of Customer shall provide
the Seattle Bank with a certified copy of a resolution adopted by the Customer's
Board of Directors or other governing body (“Resolution”) approving this
Agreement and authorizing designated officers or employees of the Customer to
obtain Advances and Other Credit Accommodations, open and use Accounts, and
incur Other Obligations. The Seattle Bank may rely upon, and the Customer is
estopped from denying, the authority of the persons designated in the Resolution
or of the persons to whom such authority has been delegated pursuant to the
terms of the Resolution.

6.8.3
Notwithstanding the preceding or any other provision of this Agreement, the
Seattle Bank may, but is not obligated to, honor, and Customer shall be bound
by, any form of request, including an oral request, for Advances, Other Credit
Accommodations or other services from Seattle Bank, whenever such requests are
made by persons purporting to act as officers or employees of Customer, if
Seattle Bank acts in good faith and with ordinary care (and without liability if
it does so act).

Section 6.9 Recording Conversations. Customer for itself and its employees
hereby authorizes and consents to Seattle Bank's electronic recording of,
transcription of and use of all telephone conversations made by Customer's
employees to the Seattle Bank for the purpose of requesting Advances or Other
Credit Accommodations. The period of time for which such recordings are stored
or whether transcriptions are made shall be determined by Seattle Bank.
Section 6.10 Stock Ownership Requirement The Seattle Bank and the Customer
acknowledge and agree that the Customer is subject to the Member Advance Stock
Purchase Requirement and other terms and conditions set forth in the Capital
Plan of the Seattle Bank. The Member Advance Stock Purchase Requirement provides
that the Customer hold a specified amount capital stock in the Seattle Bank in
connection with Advance transactions. Currently, each Customer is required to
hold Class B stock with a par value equal to four and one-half percent (4.5%) of
the unpaid principal balances of Advances As set forth in the Capital Plan, the
Board of Directors of the Seattle Bank may change the above percentage within a
range of not less than two and one-half percent (2.5%) or not greater than six
percent (6.0%). The Customer agrees to be bound by any such change in the Member
Advance Stock Purchase Requirement percentage. Any such change in the Member
Advance Stock Purchase Requirement will be applied as of the implementation date
of the change to all new Advances made by the Seattle Bank to the Customer. In
addition, the Customer agrees and acknowledges that it will be subject to all
amendments to the Capital Plan, that may be made from time to time.
Section 6.11 Force Majeure Any obligations of the Seattle Bank in connection
with this Agreement, any Commitment, or otherwise arising in connection with any
Advance, Other Credit Accommodation, Account, Mortgage Purchase Program or other
service, shall be excused to the extent delayed or prevented by reason of
computer, communications system or power failure, labor disturbances,
governmental laws, orders or regulations, riots, insurrection, acts of terror,
war or any other causes beyond the reasonable control of the Seattle Bank. In
addition, the Seattle Bank shall not be liable for the failure of any wire
transfer, fedwire or other such system.
Section 6.12 Limitation of Damages If Seattle Bank, in connection with this
Agreement, any Commitment, or any Advance, Other Credit Accommodation, Account,
Mortgage Purchase Program or other service, breaches any obligation of Seattle
Bank to Customer not otherwise excused by this Agreement or applicable law,
Seattle Bank will be obligated to Customer only for Customer's actual, direct
damages, if any. Under no circumstances shall Seattle Bank be liable for, and
Customer hereby forever waives, any special, indirect or consequential damages
or any punitive or exemplary damages.
Section 6.13 Applicable Law; Severability In addition to the terms and
conditions specifically set forth in this Agreement and any other related
documentation, this Agreement, and all Advances granted and Commitments extended
under this Agreement, will be governed by the statutory and common law of the
United States and, to the extent Federal law incorporates or defers to state
law, the laws (exclusive of the choice of law provisions) of the State of
Washington. Notwithstanding the foregoing, the UCC of the State of Washington,
as amended from time to time, will be deemed applicable to this Agreement and to
any Advance or Other Credit Accommodation made or Collateral pledged under this
Agreement, except as otherwise required by the provisions of RCW 62A.9A-301
through 307. In the event that any portion of this Agreement conflicts with
applicable law, such conflict will not affect other provisions




--------------------------------------------------------------------------------




of this Agreement that can be given effect without the conflicting provision,
and to this end the provisions of this Agreement are declared to be severable.
Section 6.14 Successors and Assigns This Agreement will be binding upon and
inure to the benefit of the successors and permitted assigns of Customer and
Seattle Bank.
Section 6.15 Amendment and Restatement of Any Prior Agreement This Agreement
amends and restates the terms of, and is not a novation of, any previous
agreements between the parties or their predecessors entitled “Advances,
Security and Deposit Agreement,” “Deposit Account Resolution” or “Advances
Agreement, Pledge Agreement and Security Agreement.” This Agreement shall not
release or impair the priority position of any existing Collateral for any
existing Collateral securing any existing Indebtedness.
NOTICE: ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.
IN WITNESS WHEREOF, Customer and Seattle Bank have caused this Agreement to be
signed in their names by their duly authorized officers as of the date first
above mentioned.
___________________________________________        
(Full Corporate Name of Customer)
By:        ____________________________________
(Signature of Authorized Officer)


____________________________________
(Name of Authorized Officer)


____________________________________
(Title of Authorized Officer)    


and


By:        ____________________________________
(Signature of Authorized Officer)


____________________________________
(Name of Authorized Officer)


____________________________________
(Title of Authorized Officer)




FEDERAL HOME LOAN BANK OF SEATTLE


By:        _____________________________________
(Signature of Authorized Officer)


_____________________________________
(Name of Authorized Officer)


_____________________________________
(Title of Authorized Officer)




--------------------------------------------------------------------------------














Federal Home Loan Bank of Seattle    Advances, Security and Deposit Agreement
PAGE 19 OF 19 : 09/12

--------------------------------------------------------------------------------

72301416.2 0053958-00008 1501 Fourth Ave., Ste. 1800, Seattle, WA 98101-1693
206.340.2300 tel 206.340.2485 fax www.fhlbsea.com




Advances, Security and Deposit Agreement
PAGE 1 OF 1 : 09/12
72301416.2 0053958-00008 CORPORATE ACKNOWLEDGMENT


STATE OF    ___________________        )
(State Where Signed)
) ss.


COUNTY OF                        )
(County Where Signed)
        
I certify that I know or have satisfactory evidence that
__________________________ _____ is the
(Name of Authorized Officer of Customer)
person who appeared before me, and said person acknowledged that [he/she] signed
this instrument, on oath stated


that [he/she] was authorized to execute the instrument and acknowledge it as the
________ ________ of
(Title of Authorized Officer)
______ _________ to be the free and voluntary act of such party for the uses and
purposes
(Full Corporate Name of Customer)
mentioned in the instrument.
_________________________________________
(Signature of Notary)
(Date of Notary Acknowledgement)
(Please print notary's name legibly)
_________________________________________
NOTARY PUBLIC in and for the State of __________, residing at
_______          ___________.
                   (City Where Notary Resides)
My commission expires: _________________.

(Include notary seal in space above this line.)




CORPORATE ACKNOWLEDGMENT
STATE OF                      )
(State Where Signed)
) ss.
COUNTY OF                    )
(County Where Signed)






--------------------------------------------------------------------------------




I certify that I know or have satisfactory evidence that __________________ _
___ _____ is the                                (Name of Authorized Officer of
Customer)
person who appeared before me, and said person acknowledged that [he/she] signed
this instrument, on oath stated


that [he/she] was authorized to execute the instrument and acknowledge it as the
________ ________ of
(Title of Authorized Officer)
________        ______ to be the free and voluntary act of such party for the
uses and purposes
(Full Corporate Name of Customer)
mentioned in the instrument.


_________________________________________
(Signature of Notary)
(Date of Notary Acknowledgment)
(Please print notary's name legibly)
__________________________________________
NOTARY PUBLIC in and for the State of __________, residing at
_______           ___________.
                   (City Where Notary Resides)
My commission expires: _________________.

(Include notary Seal in space above this line.)








